DETAILED ACTION
This non-final office action is responsive to applicant’s amendment and RCE filed on 05/10/2022 in which claims 1 and 10 were amended.
Claims 1 - 20 are currently pending and under examination, of which claims 1, 14 and 18 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
 
Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant’s submissions of the Information Disclosure Statements dated 05/17/2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.


Response to Arguments
Applicant’s arguments dated 05/10/2022 in view of the prior art rejection have been fully considered. The remarks are helpful in ascertaining aspects of the claimed subject matter, however distinction from the prior art is not apparent at this point. In the interest of advancing prosecution, updated consideration is given responsive to filing of RCE whereupon pertinent art has been discovered to assist in clarifying key subject matter. Particularly, Barnes disclosure being patent publication which is squarely directed to vehicular self-supervision.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Barnes et al., US PG Pub No 20200026283A1 hereinafter Barnes, in view of 
Barnes et al., “Driven to Distraction: Self-Supervised Distractor Learning for Robust Monocular Visual Odometry in Urban Environments” hereinafter Barnes623, (arXiv: 1711.06623v1) in view of 
Olabiyi et al., US Patent No 11,120,353B2, hereinafter Olabiyi (Toyota), as evidenced by 
Olabiyi et al., “Driver Action Prediction Using Deep (Bidirectional) Recurrent Neural Network”, hereinafter OlabiyiNPL.
With respect to claim 1, Barnes teaches: 
	A system {Barnes Fig 1A-1B illustrates vehicular system}, comprising: 
a population of vehicles, each respective vehicle in the population {Barnes Figs 2-3 illustrates population of vehicles, e.g. [0086,0104] “including other vehicles” and/or [0115] “different vehicles”} having: 
the first artificial neural network model initially installed in the respective vehicle {Barnes [0063] “neural network” such as SegNet [0060] Fig 1:110 where [0113] “Seg-Net provides real-time evaluation on consumer GPUs, making it suitable for deployment in an autonomous vehicle” and with GPUs including “GTX Titan X” [0127] which is known Nvidia hardware for autonomous vehicles to convey installed/deployed in respective vehicles}; 
at least one sensor that generates inputs for the first artificial neural network model during operations of the respective vehicle {Barnes Figs 1A-1B: 12a/12b “sensors” per [0057], [0061], [0073] describes data collection vehicle generates weakly supervised input for training 110}; and 
a computing device programmed to process the inputs using the first artificial neural network model, wherein the computing device is configured {Barnes [0127] “GTX Titan X GPU” is computing device for processing input of network hence [0113-14] “real-time evaluation on consumer GPUs, making it suitable for deployment in an autonomous vehicle” to process inputs using SegNet model as illustrated per Fig 1} to: 
generate, using the inputs received from the at least one sensor, outputs from the first artificial neural network model {Barnes [0114] “generate vast quantities of training data 108” Fig 1A:108 self-supervised labelling using SegNet 110, produces [0096] “output of the trained segmentation unit” using data collected from sensors [0060-63], [0075]}, wherein the inputs include: 
a first portion of the inputs causing the first artificial neural network model to generate a first portion of the outputs classified as recognized {Barnes Fig 13:1304 “label one or more portions of at least some of the images as obstacle” emphasis portion of image, label is a recognized classifier output i.e., [0088] “class label”. The portioning may further entail proposals (image segmentation path proposals) [0057] “generating labelled images 114 containing path proposals… labelled training data 106 can be thought of as weakly-supervised input for training a path segmentation unit 110” the proposals are mapped into a cost function of the segmentation network [0064-68] and recognition is termed detection as used throughout e.g., [0152-53], [0102-08] “detected obstacle 15 are labelled as non-drivable”}; and 
a second portion of the inputs causing the first artificial neural network model to generate a second portion of the outputs classified as unrecognized {Barnes [0089] “different portions of an image 106, 112 are labeled as belonging to different classes (or not labeled, in some embodiments)” e.g., [0088-90] “unlabeled areas… unknown areas”, unknown is unrecognized, see [0059] “The skilled person will appreciate that a set of labeled images 108 generated by the method 100 disclosed herein may form part of a training dataset which also includes… unlabeled images”; see again Fig 13 noting split between portions in 1304 and portions in 1306}; 
Barnes, same author’s NPL reference, discloses per Barnes623:
select, based on the second portion of the outputs of the first artificial neural network model being classified as unrecognized, the second portion of the inputs received from the at least one sensor {Barnes623 Fig 6 “select which features are used” teaches feature selection, i.e., selecting feature input into the model for training, and utilizes a “mask” which is portioning. Sensors are noted [P.2 ¶4-5] and input being based on output is self-learning per Title and optimized e.g. [P.4] Eqs. 6-9}; and 
However, Barnes does not teach a “centralized server”.
Olabiyi teaches:
a centralized computer server initially storing a first artificial neural network model having data identifying: biases of neurons in a network of the neurons; synaptic weights of the neurons; and activation functions of the neurons {Olabiyi (Toyota) Fig 1 illustrates a modeling server 121 which comprises data store 123 for storage, i.e., modeling server [Col8 Lines15-45], [Col11 Lines35-51]. A neural network is Bi-RNN [Title] which is described [Col23 Lines23-60] where neuron activation functions are e.g. “Logit Function 763, a Sigmoid Function 765” and synaptic neuron weights/bias are “train the weights of the prediction network… parameters of the training network” illustrated Figs 7A-C. Evidentiary support regarding neuron bias is noted as OlabiyiNPL per [P.3 Sect.A ¶1], [P.4 Sect.F ¶1]}; and 
transmit, to the centralized computer server, the second portion of the inputs as part of sensor data collected in the centralized computer server for the first artificial neural network model, without transmitting the first -- 2 --App. Ser. No.: 15/858,143Attorney Docket No.: 120426-119200/USportion of the inputs received from the at least one sensor to the centralized computer server {Olabiyi [Col8 Lines20-22] “the modeling server 121 may send and receive data to and from… the moving platform(s) 101” e.g. [Col5 Lines11-12] “transmit the predicted label to the training processor” teaches transmitting select portion of training data according to state of label}; 
wherein the centralized computer server is configured to store, the first portion of the inputs from the respective vehicle, as part of the sensor data collected for the first artificial neural network model {Olabiyi Fig 1 where [Col9 Lines57-67] “during training the stored sensor data may be retrieved from the sensor data store 113 and used to generate prediction labels and/or recognition labels” and may include [Col8 Lines30-45] “cache data from the recognition data store… downloaded at runtime or training”}; 
wherein the centralized computer server is further configured to train, using the sensor data collected from the population of vehicles, the first artificial neural network model to generate a second artificial neural network model {Olabiyi Fig 3B:361 “Train PN model” prediction network PN is a second ANN model built from generative training 359 after 355 “RN model” recognition network RN is a first ANN model. Modeling is understood as trained with “Modeling Server” Fig 1:121/105 and with regard to the distributed network [Col11 Line39] or [Col9 Line66]}; and 
wherein the centralized computer server is further configured to transmit the second artificial neural network model the respective vehicle in the population to replace the first artificial neural network model initially installed in the respective vehicle {Olabiyi [Col18 Lines8-16] “only the prediction network 705 may be updated during training” wherein training update is replacing model, as performed with modeling server Fig 1:121. The recurrent network training is described as retroactive in which features extracted may be combined and complete temporal context is available, see again [Col18 Lines8-12] and [Col21 Lines23-25]}.
	Olabiyi is directed to vehicular neural network architecture thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the modeling server of Olabiyi for implementing the self-learning technique of Barnes for the motivation of prediction over a distributed network (Olabiyi [Col11 Line39]) and particularly whereby “one of the key advantages of the proposed system is the ease of training the prediction network 705 using the labels generated by the recognition network” (Olabiyi [Col18 Lines24-27], [Col17 Lines43-44]). Performing routine functionalities such as transmit, receive, store, and update of select data is well within reach of the skilled artisan. Additionally, motivation for including the feature selection per Barnes623 is “in order to better decide which features to use for motion estimation” (Barnes623 [P.1 Sect.1 ¶1], [P.3 Sect.IV ¶1]).

With respect to claim 2, the combination of Barnes and Olabiyi teaches the system of claim 1, wherein 
the computing device is configured to control, based on the outputs, one of: acceleration of the vehicle; speed of the vehicle; and direction of the vehicle {Barnes [0114] discloses “turning angles” as a yaw rate which corresponds to the direction of the vehicle, as would be expected for [0166-70] “autonomous navigation. An approach 100 for weakly-supervised labeling of images 106, 112 for proposed path segmentation  during on-road driving” e.g. [0057] “no driver” Fig 1B. Furthermore, see additionally Olabiyi [Col9 Lines4-54] regarding ECU/CAN for control to comprise acceleration, speed, braking force, steering angle, navigation etc.}.

With respect to claim 3, the combination of Barnes and Olabiyi teaches the system of claim 1, wherein 
	the second artificial neural network model includes data identifying updated synaptic weights of at least a portion of the neurons {Olabiyi Fig7A RNN cells whereby [Col23 Lines40-47] “weights of the prediction network 705 are trained using an error… performed using the truncated back-propagation through time” again [Col4 Lines47-51]. The BPTT backpropagation-through-time is updating weights}.
	One of ordinary skill in the art would have considered it obvious to use BPTT of Olabiyi in combination as applying known techniques to yield predictable results and as suggested per “back-propagation through time algorithm, such as may be used in the art to train other deep neural networks” (Olabiyi [Col23 Lines45-46]).

With respect to claim 4, the combination of Barnes and Olabiyi teaches the system of claim 3, wherein 
	the first artificial neural network model is configured to generate an output classified as unrecognized in response to the output identifying an unknown item {Barnes [0088-90] discloses “unknown areas” as part of the weak supervision labelling scheme, e.g. illustrated Fig 9:16 object [0112] “unknown area 16 labels are automatically generated for a large number of recorded images 106, these labelled images 108 can be used to train a semantic segmentation network 110 to classify new images”}.

With respect to claim 5, the combination of Barnes and Olabiyi teaches the system of claim 3, wherein 
	the first artificial neural network model is configured to generate an output classified as unrecognized in response to the output identifying an item unexpected in development of the first artificial neural network model {Claim language is commensurate with claim 4 excepting output identifying “an item unexpected in development of the first artificial neural network model” and the rejection of claim 4 is incorporated. Barnes model development is per at least [0064-66] “minimising a cost function so as to provide a recommended route”}.

With respect to claim 7, the combination of Barnes and Olabiyi teaches the system of claim 3, wherein 
	the first artificial neural network model is configured to generate an output classified as unrecognized based on a characteristic of the output regarding an item encountered by the respective vehicle during operation {Barnes [0110] “unused road areas are classed as unknown areas” unknown is unrecognized, road areas convey vehicle operation illustrated Figs 3-12, [0088-90] weakly-supervised labeling where “The classes/labels described herein correspond to obstacles 15 in the environment which are in front of the data collection vehicle”}.

With respect to claim 8, the combination of Barnes and Olabiyi teaches the system of claim 7, wherein 
	the characteristic is one of: lack of knowledge about the item; lack of classification of the item into a plurality of known categories; lack of an identification of the item; having an accuracy in identification of the item below a threshold; and having a confidence level in recognizing of the item below a threshold {Barnes [0057-58] “training dataset to be generated without any manual labeling… allows labels to be propagated” emphasis without manual labeling/annotation is a lack of knowledge, identification or classification of the item. For example, [0046] “without explicit lane dividers or road markings” similar [0140-41], [0126]}.

With respect to claim 9, the combination of Barnes and Olabiyi teaches the system of claim 8, wherein 
	the at least one sensor includes at least one of: a camera that images using lights visible to human eyes; a camera that images using infrared lights; a sonar; a radar; and a lidar {Barnes [0061] “camera… LiDAR” describing Figs 1A-1B, again [0085] “The skilled artisan will appreciate that other camera types may be used”}.

With respect to claim 10, the combination of Barnes and Olabiyi teaches the system of claim 9, wherein 
	an input causing the first artificial neural network model to generate the output is one of: an image and a video clip {Barnes [0075] “weakly-supervised training data 108 for proposed path segmentation using video” and/or [0088] “input images”}.

With respect to claim 11, the combination of Barnes and Olabiyi teaches the system of claim 9, wherein 
	the item is one of: an event and an object {Barnes [0102] “objects including the van 41, cyclist 43 and pedestrian 47 are marked as non-drivable” similar [0157]}.

With respect to claim 12, the combination of Barnes and Olabiyi teaches the system of claim 1, wherein 
	the sensor data includes inputs selected by and transmitted from a plurality of vehicles in the population {Barnes623 [P.4] per Fig 6 “select which features are used” feature is image input illustrated and sensors are noted [P.2 ¶3-4] and directed to [P.5 Sect.VII ¶2] “scene understanding for fully autonomous vehicles” emphasis plural vehicle(s). Further, Olabiyi discloses [Col4 Line62 - Col5 Line12] “transmit the features for prediction… transmit the predicted label to the training processor” among [Col7 Lines49-57] “vehicle-to-vehicle (V2V)… networks among multiple vehicles”}. The motivation for combination is the same as that for claim 1, applied equally.

With respect to claim 14, the rejection of claim 1 is incorporated. The scope differing as method to perform the system of claim 1. The method is self-learning/self-supervision of Barnes in combination with Olabiyi modeling server. The remainder of the claim is rejected for the same rationale as claim 1.

Claim 15 is rejected for the same rationale as claim 2.

With respect to claim 16, the combination of Barnes and Olabiyi teaches the method of claim 15, wherein 
	the at least one sensor and the computing device are installed on the vehicle {Barnes Figs 1A-2 illustrates vehicle with sensor, computing device is [0113] “consumer GPUs, making it suitable for deployment in an autonomous vehicle” similar [0127] Titan/Nvidia hardware. Likewise, Olabiyi Fig 3A illustrates vehicle which corresponds to Fig 1 “moving platform” comprising 103a “Sensor(s)” and per [Col9 Line4] “The moving platform(s) 101 include computing devices”, again at [Col13 Lines32-49] “computing device 200 may include an embedded system embedded in a moving platform 101”}.

With respect to claim 17, the combination of Barnes and Olabiyi teaches the method of claim 16, wherein 
	the transmitting of the second portion of the inputs is in real time during processing of the second portion of the outputs at the service location {Olabiyi discloses “real-time” for prediction and feature extraction with streaming sensor data, [Col11 Lines28-33], [Col17 Lines56-7], [Col22 Lines19-20]. The transmission is over Fig 1 networked advanced driver assist, such that “prediction network 705 may be updated during training”, [Col9 Lines56-9]}.

With respect to claim 18, the rejection of claim 1 is incorporated. The scope differing as non-transitory computer storage medium executed by server to perform the method of claim 1. Olabiyi discloses a non-transitory computer readable storage medium per [Col4 Line59], [Col16 Lines7-8] Fig 1. The remainder of the claim is rejected for the same rationale as claim 1.

With respect to claim 19, the combination of Barnes and Olabiyi teaches the non-transitory computer storage medium of claim 18, wherein 
	the training is performed using a supervised training or learning technique {Barnes discloses Fig 1:108 “Self-Supervised Labelled Training” training as self-supervised is a type of supervised training, also referred to as weakly-supervised training. Furthermore, note [0151] “Even if manually annotated data is also available, for many tasks the approach 100 could be used as pretraining” pretraining with annotated data is supervised training}.

Claim 20 is rejected for the same rationale as claim 2.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barnes and Olabiyi in view of 
Osep et al., “Large-Scale Object Discovery and Detector Adaptation from Unlabeled Video” hereinafter Osep (arXiv: 1712.08832v1).
With respect to claim 6, the combination of Barnes and Olabiyi teaches the system of claim 3. Osep teaches wherein 
	the first artificial neural network model is configured to generate an output classified as unrecognized in response to the output identifying an item, as being one of two or more candidates {Osep [P.3 Sect3.1 ¶2] “object candidates are obtained using our tracker as follows. Input to the tracker are frame-level mask proposals. The tracker uses these mask proposals in order to create a set of category-agnostic tracklet proposals… we use the classifier component of a Faster R-CNN based detector to classify the tracklet proposals on an image crop level. This way we transfer semantic information from a pre-trained detector about proposal tracklets that the pre-trained detector can recognize. The remaining tracklet proposals are labeled as unknown potential objects” emphasis candidate objects including labeled as unknown i.e., [P.8 ¶2] “unrecognized objects”. See also per [P.4 Sect3.2 ¶3] “different classes”}.
	Osep is directed to self-supervised learning for vehicles see Fig 1 Oxford Robotcar (Barnes) thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize object candidates such as unrecognized objects as disclosed by Osep in combination with Barnes for the motivation that “clearly demonstrates that we are indeed able to significantly improve the detector performance for multiple object categories without using any manual annotation” (Osep [P.7 RtCol ¶2]).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Barnes and Olabiyi in view of 
Ditty et al., US PG Pub No 20190258251A1, hereinafter Ditty, as evidenced by Provisional 62/584,549 (attached as NPL, see PTO-892).
With respect to claim 13, the combination of Barnes and Olabiyi teaches the system of claim 1. Ditty teaches wherein 
	the second artificial neural network model is customized for the respective vehicle {Ditty [0230] “updated version of the neural network” emphasis versioning which is customization, and respective vehicle is with regard to “Advanced SoC is configured to receive and store an updated neural network through the wireless antenna and modem (101), even while self-driving vehicle (50) is in operation” same paragraph. The paragraph is reproduced in provisional ‘549 at [00135]}.
	Ditty appears to be a master document for NVIDIA and is squarely directed to autonomous vehicle control, see for example Claim 1. Accordingly, Ditty is analogous art. One having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize versioning of Ditty as a snapshot or model replica (version) at iterations of Barnes and Olabiyi disclosed for the motivation of maintaining model states for personalization as is applicable to personal vehicles where “each vehicle may have any number of distinct controllers for functional safety” (Ditty [0121]).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Bautista et al., “Learning Where to Drive by Watching Others” discloses self-supervision.
Liu et al., “A Unified Cloud Platform for Autonomous Driving” discloses Paddle-Paddle (#1 Github download for distributed learning) with Alluxio parameter server and asynchronous architecture based on Spark for autonomous vehicles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124